Notice of Allowance

Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer

	The terminal disclaimer filed on 2/3/21, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 9,789,290, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
	Claims 119-138 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.  	The prior art fails to teach or fairly suggest the combination of all of the elements recited in pending claims 119-138.  

 	The closest prior art of record is Saleh (US 2002/0165575 A1); and DeWitt (US 4771772 A).   

    PNG
    media_image1.png
    411
    271
    media_image1.png
    Greyscale

 
	Selah teaches a vascular filtration device AA for removing particles from a bodily fluid of a patient [0029]-[0042], comprising:  	an implantable tube (channel 10) forming a main fluid passageway for bodily fluid (blood) Fig.1,4 [0030],ll.5-7; 	a filter 12 connected to the tube 10 and, when in use, arranged for filtering at least a majority of the bodily fluid passing through the main fluid passageway (of 10) and collecting particles to be removed passing through the tube 10, wherein the filter comprises a plurality of openings configured to allow the bodily fluid to pass through the filter Fig.4 [0030],ll.8-10.
 	However, as to independent claim 119, Selah fails to teach or fairly suggest a filter cleaning device for cleaning the filter, the filter cleaning device being in contact with the filter and configured to remove particles from the filter.


    PNG
    media_image2.png
    334
    523
    media_image2.png
    Greyscale
 	DeWitt teaches (as cited in parent application 12/864695, issued as US 9,789,290) an implantable device Fig.5-6 (as attached to vessel 32) comprising: a tube within implantable housing 33 with a passageway for a sensor 30, and a sensor cleaning device 85 attached to a first piston 86, where the cleaning device 85 removes particles from the sensor 30, and a filter 59 that keeps the removed particles from entering the vessel 32 through the passageway Fig.5-6 Col.10,ll.26 to Col.13,ll.68.  	However, as to independent claim 119, Selah and/or DeWitt fail to teach or fairly suggest a  filtering device for removing particles from a bodily fluid of a patient, comprising:  	an implantable tube forming a main fluid passageway for bodily fluid; 	a filter connected to the tube and, when in use, arranged for filtering at least a majority of the bodily fluid passing through the main fluid passageway and collecting particles to be removed passing through the tube, wherein the filter comprises a plurality of openings configured to allow the bodily fluid to pass through the filter; and  	a filter cleaning device for cleaning the filter, the filter cleaning device being in contact with the filter and configured to remove particles from the filter.
 	It would not have been obvious to modify the teachings of Selah and/or DeWitt to provide the limitations of claims 119-138, as presented above, where both Selah and DeWitt fail to teach or suggest a filter cleaning device for cleaning the filter, the filter cleaning device being in contact with the filter and configured to remove particles from the filter.  One of skill would not have been motivated to modify the teachings of Selah and/or DeWitt to provide the filter cleaning device, as there is no teaching or suggestion of providing either the filter cleaning device, or any function as cleaning the filter. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781